Title: To James Madison from John Dawson, 25 February 1794
From: Dawson, John
To: Madison, James


Dear Sir!
Richd Feby. 25: 94.
I am favourd with your letter. It may have been politic to pos[t]pone the resolutions offerd by you, but realy I cannot at this distance see through it.
On the last evening a meeting of a number of Citizens was to have been held in this place to declare to their representative their opinions of his vote. What the[y] did I know not but presume it will be immediately forwarded to him, & will no doubt be warmly in favour of the resolutions.
I am very anxious to hear some thing about our new French minister, & of what has become of Genet. Yrs. sincerely
J Dawson
